553 Pa. 139 (1998)
718 A.2d 296
In the Matter of Nicole Primas GAINES Candidate for Representative in the General Assembly from the 24th Legislative District.
Appeal of Joseph PRESTON.
Supreme Court of Pennsylvania.
Submitted September 28, 1998.
Decided October 14, 1998.
John J. Connelly, Jr., Harrisburg, for Joseph Preston.
Anthony J. Foschi, Camp Hill, for Nicole Primas Gaines.
Dick Filling, Commissioner, Info-Bureau of Elections.
D. Michael Fisher, Attorney General.
*140 Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.

ORDER
PER CURIAM:
AND NOW, this 14th day of October, 1998, the order of the Commonwealth Court is AFFIRMED.